Exhibit 10.40




SEVERANCE AGREEMENT AND GENERAL RELEASE


THIS SEVERANCE AGREEMENT AND GENERAL RELEASE (hereinafter "Release") is made and
entered into by and between PATRICK C. MURTHA (“Employee”) and OSI RESTAURANT
PARTNERS, LLC (“Employer”). The parties desire to settle any and all disputes
between them on terms that are mutually agreeable. Accordingly, in consideration
of the mutual promises set forth below, Employer and Employee agree as follows:


1.
Employer will provide Employee with good and valuable consideration as specified
below in return for Employee’s execution of this Release, which is intended to
fully and finally resolve any and all matters between Employer and Employee,
whether actual or potential, on terms that are mutually agreeable.



2.
By entering into this Release, Employer does not admit any underlying liability
to Employee. Neither Employer nor Employee is entering this Release because of
any wrongful acts of any kind.



3.
Employee promises and obligates himself to perform the following covenants under
this Release:



a.)
Employee agrees his employment with Employer is severed effective December 31,
2017 (“Separation Date”).



b.)
Acting for himself, his heirs, personal representatives, administrators and
anyone claiming by or through him or them, Employee unconditionally and
irrevocably releases, acquits and discharges Employer and its Releasees from any
and all Claims (as defined below) that Employee (or any person or entity
claiming through Employee) may have against Employer or its Releasees as of the
date of this Release.



i)
The phrases “Employer” or “Employer and its Releasees” shall mean OSI Restaurant
Partners, LLC and all of its parents (including, but not limited to, Bloomin’
Brands, Inc.), affiliates (including, but not limited to, OS Management, Inc.,
Outback Steakhouse of Florida, LLC, OS Restaurant Services, LLC, Bonefish Grill,
LLC, Carrabba’s Italian Grill, LLC, OS Prime, LLC, and OS Pacific, LLC), and all
of the past and present directors, officers, partners, shareholders,
supervisors, employees, representatives, successors, assigns, subsidiaries,
parents, and insurers of OSI Restaurant Partners, LLC and its parents and
affiliates.



ii)
The term “Claims” shall include lawsuits, causes of action, liabilities, losses,
damages, debts, demands, controversies, agreements, duties, obligations,
promises and rights of every kind. The term “Claims” shall include Claims
arising from any source, including but not limited to contracts, statutes,
regulations, ordinances, codes, or the common law, including claims arising
under the Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq., as amended), the
Americans with Disabilities Act of 1990 (42



 
Page 1 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




U.S.C. § 12101 et seq., as amended), the Family Medical Leave Act of 1993 (29
U.S.C. § 2601, et seq., as amended), the Fair Labor Standards Act of 1938 (29
U.S.C. 201 et seq., as amended), the Lilly Ledbetter Fair Pay Act of 2009
(Pub.L. 111-2, S. 181), the Employee Retirement Income Security Act of 1974
(ERISA) (29 U.S.C. § 1001 et seq., as amended), 42 U.S.C. § 1981, the Age
Discrimination in Employment Act of 1967 (as amended), the continuation coverage
provisions of the Omnibus Budget Reconciliation Act of 1986 (29 U.S.C. § 623 et
seq., as amended), the Florida Civil Rights Act of 1992 (§ 760.01 et seq.,
Florida Statutes, as amended), and all other federal, state, and local laws
dealing with discrimination, retaliation, wages, leave, benefits, or workplace
policies, as well as claims for unpaid wages, unpaid commissions, breach of
contract, wrongful termination, retaliation, intentional infliction of emotional
distress, negligent hiring, invasion of privacy, defamation, slander, assault,
battery, or any other tort arising out of or connected in any way to the
employment relationship. The term “Claims” shall include injuries or damage of
any nature, regardless of whether such injuries or damage arise from accident,
illness, occupational disease, negligence, intentional act, or some other
origin. The term “Claims” specifically includes third-party claims for indemnity
or contribution against Employer or its Releasees. The term “Claims” shall be
construed to include any and all Claims meeting the definitions in this
subparagraph without regard to whether those Claims are asserted or unasserted,
known or unknown, ripe or unripe, direct or indirect, conditional or
unconditional.


c.)
Employee was awarded 4,607 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) performance share units (the "2015 Performance Share Units") pursuant to
that certain Agreement with a grant date of February 26, 2015 (the "2015
Agreement"). Employee agrees none of the 2015 Performance Share Units are vested
and all are hereby forfeited, cancelled, terminated and deemed null and void ab
initio. The 2015 Agreement is hereby forfeited, cancelled, terminated and deemed
null and void ab initio.



d.)
Employee was awarded 11,023 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) performance share units (the "2016 Performance Share Units") pursuant to
that certain Agreement with a grant date of February 25, 2016 (the "2016
Agreement"). Employee agrees none of the 2016 Performance Share Units are vested
and all are hereby forfeited, cancelled, terminated and deemed null and void ab
initio. The 2016 Agreement is hereby forfeited, cancelled, terminated and deemed
null and void ab initio.



e.)
Employee was awarded 9,180 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) performance share units (the "February 2017 Performance Share Units")
pursuant to that certain Agreement with a grant date of February 24, 2017 (the
"February 2017 Agreement"). Employee agrees none of the February 2017
Performance Share Units are vested and all are hereby forfeited, cancelled,





 
Page 2 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




terminated and deemed null and void ab initio. The February 2017 Agreement is
hereby forfeited, cancelled, terminated and deemed null and void ab initio.


f.)
Employee was awarded 46,927 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) performance share units (the "May 2017 Performance Share Units") pursuant
to that certain Agreement with a grant date of May 1, 2017 (the "May 2017
Agreement"). Employee agrees none of the May 2017 Performance Share Units are
vested and all are hereby forfeited, cancelled, terminated and deemed null and
void ab initio. The May 2017 Agreement is hereby forfeited, cancelled,
terminated and deemed null and void ab initio.



g.)
Employee was granted the option to purchase 175,000 shares of the common stock
of Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2013 Options")
pursuant to that certain Option Agreement with a grant date of June 1, 2013 (the
"2013 Option Agreement”). Employee agrees all 175,000 shares of the 2013 Options
are vested and unexercised, and shall remain vested and exercisable for 365
calendar days following the Separation Date. Employee agrees that as of 12:01
a.m. (Tampa time) on the 365th calendar day immediately following the Separation
Date, the 2013 Option Agreement is hereby cancelled, terminated and deemed null
and void ab initio.



h.)
Employee was granted the option to purchase 22,059 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2015 Options")
pursuant to that certain Option Agreement with a grant date of February 26, 2015
(the "2015 Option Agreement”). Employee agrees the 11,029 shares of the 2015
Options in which Employee is vested and which are unexercised shall remain
vested and exercisable for 365 calendar days following the Separation Date.
Employee agrees the remaining 11,030 shares of the 2015 Options are unvested and
hereby forfeited, cancelled, terminated and deemed null and void ab initio.
Employee agrees that as of 12:01 a.m. (Tampa time) on the 365th calendar day
immediately following the Separation Date, the 2015 Option Agreement is hereby
cancelled, terminated and deemed null and void ab initio.



i.)
Employee was granted the option to purchase 34,817 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "February 2016
Options") pursuant to that certain Option Agreement with a grant date of June 1,
2016 (the "February 2016 Option Agreement”). Employee agrees the 8,704 shares of
the February 2016 Options in which Employee is vested and which are unexercised
shall remain vested and exercisable for 365 calendar days following the
Separation Date. Employee agrees the remaining 26,113 shares of the February
2016 Options are unvested and hereby forfeited, cancelled, terminated and deemed
null and void ab initio. Employee agrees that as of 12:01 a.m. (Tampa time) on
the 365th calendar day immediately following the Separation Date, the February
2016 Option Agreement is hereby cancelled, terminated and deemed null and void
ab initio.







 
Page 3 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




j.)
Employee was granted the option to purchase 46,279 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "March 2016
Options") pursuant to that certain Option Agreement with a grant date of March
1, 2016 (the "March 2016 Option Agreement”). Employee agrees none of the March
2016 Options are vested and all are hereby forfeited, cancelled, terminated and
deemed null and void ab initio. The March 2016 Option Agreement is hereby
cancelled, terminated and deemed null and void ab initio.



k.)
Employee was granted the option to purchase 29,703 shares of the common stock of
Bloomin’ Brands, Inc. (formerly Kangaroo Holdings, Inc.) (the "2017 Options")
pursuant to that certain Option Agreement with a grant date of February 24, 2017
(the "2017 Option Agreement”). Employee agrees none of the 2017 Options are
vested and all are hereby forfeited, cancelled, terminated and deemed null and
void ab initio. The 2017 Option Agreement is hereby cancelled, terminated and
deemed null and void ab initio.



l.)
Employee was awarded 30,000 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock awards (the "2014 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of October 1, 2014 (the
"2014 Restricted Stock Agreement"). Employee agrees 22,500 of the 2014
Restricted Stock awards were previously vested and distributed. Employee agrees
7,500 of the 2014 Restricted Stock awards are unvested and hereby forfeited,
canceled, terminated and deemed null and void ab initio. The 2014 Restricted
Stock Agreement is hereby forfeited, cancelled, terminated and deemed null and
void ab initio.



m.)
Employee was awarded 14,935 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock awards (the "2016 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of February 25, 2016 (the
"2016 Restricted Stock Agreement"). Employee agrees 3,733 of the 2016 Restricted
Stock awards were previously vested and distributed. Employee agrees 11,202 of
the 2016 Restricted Stock awards are unvested and hereby forfeited, canceled,
terminated and deemed null and void ab initio. The 2016 Restricted Stock
Agreement is hereby forfeited, cancelled, terminated and deemed null and void ab
initio.



n.)
Employee was awarded 12,469 Bloomin’ Brands, Inc. (formerly Kangaroo Holdings,
Inc.) restricted stock awards (the "2017 Restricted Stock") pursuant to that
certain Restricted Stock Agreement with a grant date of February 24, 2017 (the
"2017 Restricted Stock Agreement"). Employee agrees none of the 2017 Restricted
Stock awards are vested and all are hereby forfeited, canceled, terminated and
deemed null and void ab initio. The February 2017 Restricted Stock Agreement is
hereby forfeited, cancelled, terminated and deemed null and void ab initio.



o.)
Employee waives and relinquishes any rights that Employee may have to claim
reimbursement from Employer and its Releasees for attorney’s fees, litigation
costs or expenses that Employee may have incurred in the course of obtaining
legal







 
Page 4 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




advice on any matter related to Employer, except as otherwise expressly provided
for herein.


p.)
Employee waives and disclaims any right to any damages, compensation, or other
personal relief that may be recovered at any time after the execution of this
Release as a result of any proceeding arising out of or related to the
employment relationship that is brought under the jurisdiction or authority of
the Equal Employment Opportunity Commission ("EEOC"), the Florida Commission on
Human Relations, the U.S. Department of Labor, or any other local, state, or
federal court or agency. If any such agency or court assumes jurisdiction of or
files any complaint, charge, or proceeding against Employer or its Releasees,
Employee shall request such agency or court to dismiss or withdraw from the
matter. Notwithstanding any other term or provision of this Release, nothing in
this Release is intended or shall be construed to prohibit Employee, with or
without notice to the Employer or Employer’s Releasees, from filing a charge
with, directly communicating with or participating in any investigation or
proceeding conducted by any local, state or federal agency regarding any
possible law violation. Employee acknowledges and agrees, however, that, except
with respect to any award pursuant to Section 21F of the Securities Exchange Act
of 1934, as amended, or any award administered by the U.S. Occupational Safety
and Health Administration, Employee waives any right to monetary damages,
attorneys’ fees, costs and equitable remedies related to or arising from any
such charge, or ensuing complaint or lawsuit, filed by Employee or on Employee’s
behalf.



q.)
Employee agrees that he will preserve the confidentiality of this Release and
not discuss or disclose its existence, substance, or contents to anyone other
than his spouse, attorney, accountant, or tax advisors, except as compelled or
authorized by law. Employee further agrees that he will not at any time,
disclose, use, or communicate to any person or entity, whether directly or
indirectly, any Confidential Information obtained by the Employee during the
term of Employee's employment with Employer, unless (i) such disclosure or
communication is compelled by law, or (ii) Employee has received specific
written authorization in advance from Employer prior to the disclosure, use, or
communication. Confidential Information shall mean any information regarding,
affecting, or relating to the clients, operations, or business of Employer that
is treated as confidential by Employer and that is not generally known by or
otherwise available to third parties.



r.)
Employee agrees that he will not disparage Employer or its Releasees in any way
to any person or entity. Notwithstanding this provision, in the unlikely event
that Employee is subpoenaed as part of a government entity’s investigation of
Employer, Employee may provide truthful information about his employment to the
government entity without violating this Release.



s.)
If Employee is asked to discuss the subjects prohibited by subparagraphs 3(q)
and (r) above, Employee is authorized to respond as follows:





 
Page 5 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




I had a good relationship with Bloomin’ Brands but my position was eliminated. I
have no disputes with Bloomin’ Brands.


t.)
For a two-year period commencing on the date Employee executes this Agreement,
Employee shall not, individually or jointly with others, offer employment to, or
hire, any employee of Employer, their franchisees or affiliates, or otherwise
solicit or induce, directly or indirectly, any employee of Employer, their
franchisees or affiliates to terminate their employment. This prohibition on
solicitation shall include but not be limited to any employee of Employer or its
Affiliates assigned to Employer’s Home Office in Tampa, Florida, except for
non-management personnel recruited through general solicitations in print or
other media.



u.)
Employee agrees to submit all requests for reimbursement no later than two weeks
after the Separation Date. Employer reserves the right to deny requests for
reimbursement made more than two weeks after the Separation Date. Reimbursement
eligibility will be determined consistent with Employer’s usual policies and
procedures.



v.)
Employee agrees this Release shall serve as Employee’s resignation from any and
all director, officer or other positions Employee has held at any time for or on
behalf of the Employer and/or Employer’s affiliates.



w.)
Employee shall comply with all other terms of this Release as provided for
herein.



4.
As consideration for the promises made by Employee in this Release, Employer
promises and obligates itself to perform the following covenants under this
Release:



a.)
Employer shall pay Employee a lump sum severance payment in the gross amount of
$1,200,000, less legal deductions and withholdings.



b.)
Employer shall pay Employee a lump sum of $900 to reimburse Employee for 12
months continuing coverage of his benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”).



c.)
Employer will not contest any claim for unemployment benefits related to
Employee’s employment with Employer ended on the Separation Date.



d.)
As additional consideration for this Release, Employer will provide Employee
with outplacement services with Challenger, Gray & Christmas for a period of up
to 12 months, to be used consecutively, beginning after the expiration of the
Revocation Period referenced in paragraph 6 below.



e.)
Employer agrees not to seek reimbursement of the $272,000 retention bonus paid
to Employee in March 2017.





 
Page 6 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




f.)
Employer shall send the payments described in paragraphs 4(a) and 4(b) above to
Employee’s home address within 10 days after the expiration of the Revocation
Period referenced in paragraph 6 below.



g.)
Employer shall comply with all other terms of this Release as provided for
herein.



5.
Employee shall have a period of 21 calendar days (“the Consideration Period”)
from the date he is presented with this Release to consider the Release’s terms
and consequences before executing the Release. Employee is not required to let
the full Consideration Period elapse before executing the Release; rather, the
Release may be executed on any date within the Consideration Period.



6.
Employee and Employer agree that Employee may revoke the Release for any reason
at any time during the seven calendar days immediately following Employee’s
execution of the Release ("the Revocation Period"). To revoke this Release,
Employee must cause written notice of his intent to revoke this Release to be
delivered to Pablo Brizi at Employer’s Home Office, 2202 N. Westshore Boulevard,
5th Floor, Tampa, FL 33607 within the Revocation Period. This Release shall not
become effective or enforceable until the Revocation Period has expired without
such notice having been delivered to Employer in the specified manner.



7.
Employee agrees that each of the following statements is truthful and accurate:



a.)
Employee is of sound mind and body.



b.)
Employee has sufficient education and experience to make choices for himself
that may affect his legal rights.



c.)
Employee has full legal capacity to make decisions for himself.



d.)
Employee is aware that this Release has significant legal consequences.



e.)
Employee has been advised to consider consulting with an attorney of his choice
prior to signing this Release.



f.)
Employee has decided to sign this Release of his own free will, and his decision
to sign this Release has not been unduly influenced or controlled by any mental
or emotional impairment or condition.



g.)
Employee is not executing this Release because of any duress or coercion imposed
on him by anyone.    



h.)
Employee acknowledges that he has not compromised any claim for unpaid wages
under the Fair Labor Standards Act as he has received full compensation for all
hours worked, at the appropriate rate of pay, and no other wages, overtime,
compensation, benefits, or other amounts are due and owing.





 
Page 7 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




8.
Employee represents that he has not sold, transferred, or assigned to a third
party any claims that he may have against Employer and its Releasees. Employee
represents that any claims that he may have against Employer and its Releasees
are unencumbered and otherwise within his power to dispose of. Employee
represents that he does not have any pending lawsuits, claims, or actions
against Employer and its Releasees, or that if he does, he has fully disclosed
such lawsuits, claims, or actions to Employer prior to executing this Release.
Employee further represents that he has not suffered any injuries, illnesses, or
accidents in the course of his employment other than those he has previously
disclosed to Employer, and that any previously disclosed injuries, illnesses, or
accidents are included within the scope of the claims settled by this Release.



9.
Commencing on the Separation Date, Employee shall not, individually or jointly
with others, directly or indirectly, whether for Employee’s own account or for
that of any other person or entity, engage in or own or hold any ownership
interest in any person or entity engaged in a full table service restaurant
business and that is located or intended to be located anywhere within a radius
of thirty (30) miles of any full table service restaurant owned or operated by
the Company, the Employer, their subsidiaries, franchisees or affiliates, or any
affiliates of any of the foregoing, or any proposed full table service
restaurant to be owned or operated by any of the foregoing, and Employee shall
not act as an officer, director, employee, partner, independent contractor,
consultant, principal, agent, proprietor or in any other capacity for, nor lend
any assistance (financial or otherwise) or cooperation to, any such person for
one calendar year. For purposes of this non-competition clause, restaurants
owned or operated by the Company or the Employer shall include all restaurants
owned or operated by the Company, the Employer, their subsidiaries, franchisees
or affiliates and any successor entity to the Company, the Employer, their
subsidiaries, franchisees or affiliates, and any entity in which the Company or
the Employer, its subsidiaries or any of their affiliates has an interest,
including but not limited to, an interest as a franchisor. The term "proposed
restaurant" shall include all locations for which the Company, the Employer, or
their franchisees or affiliates is conducting active, bona fide negotiations to
secure a fee or leasehold interest with the intention of establishing a
restaurant thereon.



10.
Employee has returned all property of Employer and its affiliates in Employee’s
possession, including but not limited to, training materials, laptop computers,
customer correspondence, sales information, company discount card and gift
cards. All such materials are the exclusive property of the Employer.



11.
Employee shall not, individually or jointly with others, for the benefit of the
Employee or any third party, publish, disclose, use or authorize anyone else to
publish, disclose or use any secret or confidential material or information
relating to any aspect of the business or operations of the Employer, the
Company or any of their Affiliates, including, without limitation, any secret or
confidential information relating to the business, customers, trade or
industrial practices, trade secrets, technology, recipes, product
specifications, restaurant operating techniques and procedures, marketing
techniques and procedures, financial data, processes, vendors and other
information or know-how of the Employer, the Company or any of their Affiliates,
except (i) to the extent required by



 
Page 8 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




law, regulation or valid subpoena, or (ii) to the extent that such information
or material becomes publicly known or available through no fault of the
Employee.


12.
Any and all prior understandings or agreements between Employee and Employer
with respect to the subject matter of this Release are merged into this Release,
which fully and completely expresses the entire agreement and understanding of
the parties with respect to the subject matter hereof. Notwithstanding this
provision, this Release shall not in any way diminish any obligation, duty or
undertaking owed by the Employee to Employer because of any other contract or
agreement or law. The rights and releases given to Employer in this Release will
be in addition to, and not in place of, any and all other rights held by
Employer by virtue of any other contract, agreement or undertaking, and to that
extent, the obligations of the Employee survive the execution of this Release.



13.
In addition to any rights and remedies Employer provided by law, Employer has
the right to set-off any amounts for any damages to Employer and/or its
affiliates caused by Employee’s noncompliance with this Release, including as
related to the non-solicitation provision.



14.
This Release cannot be orally amended, modified, or changed. No change,
amendment, or modification to the terms of this Release shall be valid unless
such change, amendment, or modification is memorialized in a written agreement
between the parties that expressly references this Release and identifies the
provisions herein that are to be changed, amended, or modified. Such change,
amendment, or modification must be signed by Employee and by duly authorized
officers or representatives of Employer.



15.
This Release is made and entered into in the state of Florida, and shall in all
respects be interpreted, enforced and governed under the laws of Florida. In the
event of a breach of this Release by either party, the other party shall be
entitled to seek enforcement of this Release exclusively before a state or
federal court of competent jurisdiction located in Hillsborough County, Florida,
and the state and federal courts located in Hillsborough County, Florida shall
be deemed to have exclusive jurisdiction and venue over any litigation related
to or arising from this Release. This Release shall not be construed to waive
any right of removal that may apply to any action filed in state court by either
party to this Release.



16.
At the conclusion of any litigation or dispute arising out of or related to this
Release, the prevailing party may recover, in addition to damages, the costs and
fees (including attorney's fees, paralegal fees, and expert fees) reasonably
incurred in connection with the litigation or dispute.



17.
The language of all parts of this Release shall in all cases be construed as a
whole, according to its fair meaning, and not strictly for or against any of the
parties. As used in this Release, the singular or plural shall be deemed to
include the other whenever the context so indicates or requires.



18.
Should any provision of this Release be declared or be determined by any court
to be illegal or invalid, the remaining parts, terms or provisions shall remain
valid unless declared



 
Page 9 of 10
Employee Initials:/s/PCM
 

--------------------------------------------------------------------------------




otherwise by the court. Any part, term or provision which is determined to be
illegal or invalid shall be deemed not to be a part of this Release.


19.
The parties agree that a true copy of this Release may be used in any legal
proceeding in place of the original and that any such true copy shall have the
same effect as the original.



PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.



 
Executed at
Tampa
this
2
day of
January
, 2018.



 
    /s/ Claire Whitehurst
 
     /s/ Patrick C. Murtha
 
 
Witness
 
Patrick C. Murtha, Employee
 



 
Executed at Tampa, Florida this
2
day of
January
, 2018.



 
 
 
EMPLOYER
 
 
 
 
 
 
 
 
  /s/ Claire Whitehurst
 
By:
     /s/ Pablo Brizi
 
 
Witness
 
 
 
 
 
 
 
 
Title:
    SVP - CHRO
 





 
Page 10 of 10
Employee Initials:/s/PCM
 